 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7

 8

 9

10   CHARLES V REED,                                 CASE NO. C16-5993 BHS-DWC

                             Plaintiff,              ORDER ADOPTING REPORT
11
            v.                                       AND RECOMMENDATION
12
     WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
13
     et al.,
14                           Defendant.
15

16          This matter comes before the Court on the Report and Recommendation (“R&R”)

17   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 95. The Court

18   having considered the R&R and the remaining record, and no objections having been

19   filed, does hereby find and order as follows:

20          (1)    The R&R is ADOPTED;

21

22

23
     ORDER - 1
24
 1         (2)   Defendants’ motion for summary judgment, Dkt. 40, is DENIED with

 2               leave to refile; and

 3         (3)   The Clerk is directed to send copies of this Order to Plaintiff, counsel for

 4               Defendants, and to the Hon. David W. Christel.

 5         Dated this 14th day of February, 2019.

 6

 7

 8
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
